Decree of the Surrogate’s Court, Nassau county, dismissing petition of administratrix in a discovery proceeding, in so far as appealed from, unanimously affirmed, without costs. As to the balance in the joint account at the time of the death of the decedent, there being no proof of fraud or undue influence, the presumption is conclusive that the survivorship provision is applicable. (Matter of Juedel, 280 N. Y. 37; Moskowitz v. Marrow, 251 id. 380.) The issue with respect to the withdrawal by respondent of the sum of $370 during the lifetime of the decedent was not within the scope of this proceeding as it was not presented in the petition *982of the administratrix nor, as appears from his opinion, determined by the learned surrogate. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.